Opinion by
Mr. Justice Walling,
This bill in equity is by an administrator to recover death benefits from a beneficial society. In 1883 the defendant was organized as an unincorporated beneficial association, made up exclusively of the employees of the Midvale Steel Company of Philadelphia, and so continued until 1916 when it became chartered as a Pennsylvania corporation. The deceased, Manuel Andre Monteiro (sometimes called Manuel Monte), an employee of the company, became a member of the society in 1910, *417and so continued until his accidental death in 1911. In his application for membership he was entitled to and did designate a beneficiary; that clause of his application being as follows: “Also, that I hereby designate Brother Tony residing same as the person to whom shall be paid, in case of my death, in manner set forth in Article VI, Section 2, of the above By-Laws, any money, provided to be paid in such case by said By-Laws.” The by-laws provided, inter alia, for the payment of death benefits to the beneficiary named in the application, also authorized the member to change the beneficiary; but there was no provision in the application, by-laws or elsewhere, for payment of death benefits to any one except a designated beneficiary, and nothing to indicate an intention that the same should become a part of the deceased member’s estate. On the death of Monteiro, his beneficiary was entitled to receive from the society the sum of $1,861.75, which it was ready and willing to pay; but, owing to a defect in the designation of beneficiary (as the deceased had no brother “Tony”), doubt arose as to whom it should be paid. Whereupon an issue was framed between rival claimants to determine its ownership. This was in Court of Common Pleas, No. 5, of Philadelphia County, where the fund was finally awarded and paid , to one Antonio Pedro Graca, whom that court found was the beneficiary intended. Thereafter plaintiff was appointed administrator of the deceased and brought this suit against the society for the same fund. After a full hearing and consideration, the court below by final decree dismissed the bill upon the ground, inter alia, that the fund was no part of the deceased member’s estate and his administrator had no standing to bring suit therefor. From which decree plaintiff brought this appeal.
The able presentation of appellant’s case has failed to convince us of error in the conclusion of the trial court. A beneficial society, like defendant, is not an insurance company (Heasley v. Heasley, 191 Pa. 539; Northwest-*418era Masonic Aid Assn. v. Jones et al., 154 Pa. 99), and therein the member and his beneficiary have such rights only as grow out of the rules of the society and contract between the parties. Here the only provision for payment of death benefits was to the beneficiary and if none was named, or the designation fatally defective, there is not right of recovery, as such benefits form no part of the deceased member’s estate: 19 R. C. L., p. 1311 (sec. 100); Kelley’s Est., 29 Pa. Superior Ct. 106. When alive the fund was not his and his only power over it was the right to appoint a beneficiary (Northwestern Masonic Aid Assn. v. Jones et al., supra); and on failure to do so the fund reverted to the society. See Bacon on the Law of Life and Accident Insurance (4th ed.) sections 306, 310, 313; Order of Mutual Companions v. Griest et al., 76 Cal. 494.
The contention that plaintiff can maintain the action for the benefit of Monteiro’s mother cannot be sustained. She was not named as a beneficiary — the son might have so designated her but did not — and she as next of kin has no legal claim upon the fund, recoverable directly or through an administrator. Were this a life insurance contract, then, in the absence of a duly constituted beneficiary, the administrator of the insured’s estate might recover same for the benefit of those legally entitled, but that rule does not apply to a beneficial society. As our conclusion upon this branch of the case is fatal to plaintiff’s action, it is not necessary to consider the other questions raised in the record.
The appeal is dismissed at the costs of appellant.